DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicants’ amendments filed September 28, 2022 amending claim 17 and cancelling claim 22 is acknowledged.  Accordingly, claims 17 and 23-25 are pending.  
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO 2016094867 A1, published June 16, 2016, filed Dec 11, 2015) in view of Rahdar (Rahdar et al., PNAS (2015), E7110-E7117) and Zetsche (Zetsche et al., Cell (2016) 163: 759-771).

Regarding claim 17, Zhang teaches a method for inhibiting a CRISPR genome editing system in a cell ([00742]); "By extending the protection such that there is zero exposed length, the on­target activity is significantly diminished").  Zhang teaches that the method includes contacting an HEK293 cell with Cas9 plasmid and protected sgRNA (i.e., a CRISPR genome editing system comprising a guide RNA and nuclease) ([00738]).  Zhang also teaches protected sgRNA can comprise using a protector strand that is complementary to a guide RNA (Fig 1).  Zhang teaches that the protector strand can be either a separate RNA transcript or strand ([00137]).  Zhang also teaches that the protector strand can comprise at least one chemically modified nucleotide ([0032]).  Zhang teaches the protector nucleic acid is complementary to the guide RNA ([0013]), and inhibits the activity of the nuclease of the CRISPR genome editing system ([00742]; "rendering an inactive Cas9-sgRNA complex").  Zhang teaches that functionalities could be engineered into CRISPR enzymes from other orthologs ([00214]).

Regarding claim 23, Zhang teaches that the complementary region between the nucleic acid and the guide RNA comprises at least 10 nucleotides ([00156], dsPG = double stranded protected guide is protector length= 16).

Regarding claim 24, Zhang teaches that the full length of the complementary nucleic acid is about 10 to about 43 nucleotides in length ([00156], dsPG lengths vary between 2 and 28). 

Regarding claim 25, Zhang teaches that the nucleic acid is RNA or DNA ([00154]).

Zhang does not teach or suggest that the nucleic acid complementary to the guide RNA has all chemically modified phosphodiester linkage of phosphorothioate.  Although Zhang teaches that protector strand functionalities could be engineered into CRISPR enzymes from other orthologs, Zhang does not specifically teach or suggest a Cpf1 CRISPR enzyme.

Rahdar teaches that synthetic, non-coding, functional RNAs containing all phosphorothioate linkages can be added to cells and successfully hybridize with a complementary sequence in the target DNA and tracrRNA (page E7110, ¶ 3; fig 1).  Rahdar also teaches that phosphorothioate (PS) backbone modifications protect against exo- and endonuclease degradation (page E7116, ¶ 1), thereby increasing the metabolic stability of the RNAs (page E7110, ¶ 3).  Rahdar further teaches nucleic acids with phosphorothioate modifications "are in approved therapeutic products or in clinical trials, demonstrating broad efficacy and safety" (page E7115, last ¶).  

Zetsche teaches that Cpf1 is a single-strand-RNA-guided DNA nuclease and Cpf1 enzymes from Acidaminococcus sp BV3L6. and Lachnospiraceae bacterium ND2 006 (preferred embodiments of the instant case) are capable of modifying chromosomal DNA in cells (fig 7E).  Zetsche also teaches that Cpf1 has a different PAM sequence requirement than Cas9 (page 760, ¶ 2).  Zetsche teaches the guide RNA in Cpf1 contains both the targeting region and the Cpf1 binding region (fig 3A).  Zetsche also teaches that in regards to the targeting portion of the guide RNA "FnCpf1 requires at least 16 nt of guide sequence to achieve detectable DNA cleavage and a minimum of 18 nt of guide sequence to achieve efficient DNA cleavage in vitro” which is similar to the requirement for SpCas9 (Page 763, ¶2; fig 5A).

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid protecting strands in Zhang by using nucleic acids containing all phosphorothioate linkages as taught by Rahdar to inhibit genome editing by Cpf1 taught in Zetsche.  It would have simply amounted to a substitution of one form of known chemically modified nucleic acid for another and a substitution of one known CRISPR effector for another by known means to yield predictable results.  Both Zhang and Rahdar teach methods using chemically modified RNAs that can hybridize to complementary sequences in cells.  One would have been motivated to use phosphorothioate linkages in the protecting strand of Zhang because Rahdar teaches that phosphorothioate linkages increase the metabolic stability of RNA strands by making them resistant to exo and endonuclease in cells (E7110, ¶ 3; E7116, ¶ 1).  Using more stable protecting strands (i.e., nucleic acids complementary to the guide RNA) decreases the likelihood that they would be degraded in vivo, thereby increasing the capacity of the protecting strand to regulate the availability of guide RNAs in a cell.  One skilled int the art would have a reasonable and predictable expectation that chemically modified blocking nucleic acids could inhibit the function of Cpf1 similarly to how they inhibit Cas9.  First, Zhang teaches the functionalities of the blocking nucleic acids can be applied to other Cas orthologs.  Second, Zetsche teaches that the targeting portion of the guide RNAs of Cas9 and Cpf1 are similar.  Because the blocking nucleic acids hybridize to the targeting portion of the guide RNAs, one skilled in the art would predict that the they would hybridize similarly to Cas9 and Cpf1 guide RNAs.  One would have been motivated to do substitute Cpf1 for Cas9 because Cpf1 has a different PAM sequence requirement than Cas9, which broadens the chromosomal sites available for gene editing (page 760, ¶ 2).


Response to Arguments
Applicants begin by summarizing the obviousness rejection in the previous office action and pointing out the amendments to independent claim 17, which incorporate the limitations of previously rejected, and now cancelled, claim 22 (pages 4-5).  Applicants then argue that the previous office action does not explicitly state or provide explanation for rejected claim 22 (see page 5, ¶4).  This argument has been fully considered, but is not persuasive.  First, the statement of rejection under 35 U.S.C. §103 includes claim 22 (see non-final rejection mailed June 29, 2022, page 3, ¶8).  Second, the rejection explicitly states that “Rahdar teaches that synthetic, non-coding, functional RNAs containing all phosphorothioate linkages can be added to cells and successfully hybridize with a complementary sequence in the target DNA and tracrRNA (page E7110, ¶3; fig 1).” (page 4, ¶6, emphasis added).  Third, the rejection provides an obviousness rationale for combining the teachings of Rahdar, which includes using RNAs containing all phosphorothioate linkages (¶ spanning pages 5-6).  Therefore, the previous office action provided prior art teachings encompassing all the limitations of now cancelled claim 22 and obviousness rationales for their combination.

Applicants argue that Zetsche’s Cpf1 would not have been a simple substitution for Zhang’s Cas9 because Zetsche only teaches using Cpf1 as a nuclease for genome editing while the presently claimed invention uses Cpf1 to inhibit CRISPR genome editing in a cell (page 6, ¶).  This argument has been fully considered but is not persuasive.  First, it appears Applicant’s argument is suggesting that Cpf1 is the agent that inhibits genome editing in the present invention.  Claim 17, however, makes clear that it is the chemically modified nucleic acid that inhibits Cpf1’s activity.  Cpf1 is well-known in the art as a CRISPR genome-editing nuclease (see Zetsche’s teachings above).  This is consistent with Applicant’s own disclosure, which likewise indicates that Cpf1 edits DNA.  For instance, page 4 of the specification recites “Figure 1B, Relative gene cutting efficiency of crRNA chimeras in the presence of AsCpf1 plasmid for the DNMT1 locus in HEK293T cells.”  Figure 1B shows that in the presence of Cpf1 and an unmodified crRNA, the relative editing efficiency is 100%.  Thus, Applicants use Cpf1 in the invention as the CRISPR genome editing system that needs to be inhibited.  Accordingly, when the cells are contacted with “a chemically modified nucleic acid”, Cpf1-mediated editing is inhibited (see Figure 1C-D, crRNA15).  Thus, the functions of Cpf1 in the present invention, Cpf1 in Zetsche, and Cas9 in Zhang are the same: a CRISPR genome editing system.  Therefore, as explained in the rejection above, it would have amounted to a simple substitution of Zetsche’s Cpf1 for Zhang’s Cas9.

Applicants argue that because neither Zhang nor Rahdar teaches Cpf1 or inhibiting CRISPR systems in a cell, one skilled in the art would not have been motivated to combine them with Zetsche (page 6, ¶1).  This argument has been fully considered but is not persuasive.  First, it amounts to an argument of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Second, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Finally, Zhang does teach inhibiting a CRISPR genome editing system in a cell as indicated in the rejection above (See paragraph 8).  


Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600